Citation Nr: 0931571	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  05-20 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for coronary heart 
disease.

3.  Entitlement to a compensable evaluation for status post-
gastrectomy, peptic ulcer disease.

4.  Entitlement to a compensable evaluation for anemia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Army from January 1951 to January 1954, from October 1954 to 
June 1956, and from June 1956 to June 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for status post-gastrectomy, peptic ulcer disease 
with a noncompensable evaluation, and from a May 2006 rating 
decision by the Columbia RO that, in pertinent part, granted 
service connection for anemia with a noncompensable 
evaluation and denied service connection for right knee joint 
damage and coronary artery disease.

The Veteran requested a hearing at the RO in conjunction with 
his appeal; a hearing was provided for the Veteran in October 
2006, the transcript of which has been associated with the 
Veteran's claims file.  The Veteran also requested a video 
conference hearing before a Veterans' Law Judge.  In April 
2007, however, the Veteran withdrew his request for a Board 
hearing.

The Veteran has submitted additional evidence since the most 
recent Supplemental Statement of the Case, issued in November 
2006.  A remand for RO review of the new evidence is not 
necessary, as the Veteran submitted a statement in August 
2008 waiving RO jurisdiction over the evidence.

Additionally, the Board notes that the Veteran made a claim 
for service connection for "chronic pain" in a May 2006 
handwritten letter which has not been addressed by the RO.  
This matter is referred to the RO for development and 
consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  Relevant to the 
increased evaluation issues being remanded in this case, 
notice complying with Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) was not provided to the Veteran.  The VCAA notices 
addressing the Veteran's claim for compensable evaluations 
for his anemia and post-gastrectomy residuals merely informed 
him that he needed to show that his disabilities had gotten 
worse.  

Increased evaluations for anemia are granted based on 
specific measurements of hemoglobin concentration and 
accompanying symptomatology, and a mere showing that the 
disability has gotten "worse" is not necessarily 
sufficient.  Further, the Veteran does not know what anemia 
is; during his October 2006 RO hearing, the Veteran stated, 
"I don't know what anemia is."  As such, VA is required to 
inform the Veteran how he may be entitled to an increased 
evaluation based on his claim, including the specific 
measurements and symptomatology that must be shown.

Similarly, a claim for a compensable evaluation concerning 
post-gastrectomy residuals requires a showing of specific 
symptomatology.  The rating criteria should be provided to 
the Veteran prior to readjudicating his claim.

These issues must be remanded for the procurement of records.  
Under the VCAA, VA has a duty to assist the Veteran in 
obtaining all relevant records.  The most recent medical 
records in the file are from September 2006, at the Columbia 
VA Medical Center (VAMC).  The RO should obtain all treatment 
records concerning the Veteran from the VAMC.  Further, the 
RO should contact the Veteran to determine whether he has 
sought treatment outside of the VAMC system, and if so, 
should obtain a release from the Veteran in order to obtain 
those records.

The four issues must also be remanded for new examinations.  

The Veteran should be provided an examination to determine 
the nature and extent of all symptomatology due to his 
service-connected anemia.  There is no evidence of the 
Veteran's hemoglobin levels since September 2006, nearly 
three years ago.  Notably, while in April 2006 the Veteran's 
hemoglobin concentration was 12.6, measurements taken on two 
different days during September 2006 showed that the level 
had dropped substantially; the first reading showed a 
hemoglobin concentration of 8.8, and the second, a few days 
later, of 10.7.  The September 2006 8.8gm/100ml is within the 
compensable evaluation range.  It is not clear whether this 
measurement is representative of the Veteran's condition, or 
whether it was an aberration, as the measurement would have 
been noncompensable just a few days later.  The Veteran's 
hemoglobin concentration should be measured so that a 
decision can be made based on the Veteran's current 
condition.  Additionally, the examiner should describe the 
Veteran's current anemia symptomatology.

Also, the Veteran should be provided a new examination for 
his post-gastrectomy residuals.  The most recent examination 
addressing the Veteran's symptomatology occurred in April 
2005.  Since that time, the Veteran has described worsening 
symptoms, including diarrhea and being unable to go more than 
two hours without eating.  The RO should schedule an 
examination in order to determine the current nature and 
severity of the Veteran's disability due to post-gastrectomy 
residuals, to include any potential circulatory symptoms.

The Veteran should be provided an examination to determine 
the etiology of his knee disorder.  The Veteran claims 
service connection on a direct and secondary basis.  As to 
his claim for direct service connection, he asserts that he 
was injured in combat while in Korea.  The Board notes that 
an August 1954 examination found that the Veteran went to a 
VA hospital in July 1954, in between his periods of service, 
because of weakness of knee joints.  A September 1954 
statement by the Veteran indicated that he had experienced 
right knee pain since the summer of 1953.  

The Veteran also claims that his knee disorder is secondary 
to the residuals of frostbite, for which he is service 
connected for both lower extremities.

On remand, the RO should schedule the Veteran for a knee 
examination, during which the examiner should examine the 
Veteran's right knee, describe its symptomatology, and opine 
as to the likely etiology of his disability.

The RO should also schedule the Veteran for an examination 
for his coronary artery disease.  The Veteran claims service 
connection for his heart disease on a secondary basis, and by 
way of aggravation.  Initially, the Veteran claims that his 
heart disease is secondary to the residuals of frostbite.  
The Veteran also asserts that his heart disease was 
aggravated during coronary artery bypass surgery in August 
2003, during which he claims the doctors unsuccessfully 
attempted to use a leg artery for the bypass; the Veteran 
claims that the leg artery was too damaged by his frostbite 
to be usable.  On remand, the Veteran should be provided a VA 
examination to determine the likely etiology of his coronary 
artery disease.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
the Court's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are fully 
met.

2.  The RO should obtain any outstanding 
records of pertinent medical treatment 
provided by VA.  The RO should also 
contact the Veteran and determine if he 
has received treatment from any private 
medical providers, and, if so, request 
that he provide signed releases for all 
private medical providers so that his 
private medical records can be obtained.  
After the Veteran has signed the 
appropriate releases, any outstanding 
records of pertinent treatment should be 
obtained and associated with the claims 
folder.

3.  The RO should schedule the required 
examinations for the Veteran.  If 
appropriate, a single examination may be 
provided to address all of the Veteran's 
conditions; if separate examinations are 
necessary, however, they should be 
provided.  The Veteran's claims file, as 
well as the Veteran's medical chart, must 
be reviewed in conjunction with the 
examination or examinations, and a notation 
of such review should be included in the 
examination reports.  Importantly, each 
examiner should review all relevant 
portions of this remand.  The doctor(s) 
should examine the Veteran, perform all 
necessary tests, thoroughly describe the 
nature and severity of the claimed 
disabilities, and provide any opinions 
requested.  A full and complete rationale 
for all opinions expressed is required.  
Whenever an examiner is unable to provide a 
requested opinion, the examiner should 
fully explain why he or she is unable to do 
so.

Anemia:
The examiner should test the Veteran for 
current levels of hemoglobin 
concentration.  Additionally, the examiner 
should determined what, if any, related 
anemia symptomatology the Veteran 
experiences, to include weakness, easy 
fatigability, headaches, shortness of 
breath, lightheadedness, dyspnea on mild 
exertion, cardiomegaly, tachycardia, 
syncope (including frequency), and high 
output congestive heart failure.

Status post-gastrectomy, peptic ulcer 
disease
The examiner should determine the severity 
and frequency of the Veteran's post-
gastrectomy symptomatology, including but 
not limited to whether the Veteran 
experiences epigastric distress, nausea, 
sweating, diarrhea, circulatory 
disturbances, weight loss, and 
hypoglycemic symptoms.

Right knee disability:
The examiner should determine what, if 
any, current disability of the right knee 
the Veteran has, to include consideration 
of range of motion, subluxation, and 
instability.  As to the records from 1954, 
the examiner should address whether it is 
at least as likely as not that the then-
described condition was the same 
degenerative joint disease described in 
April 2006 prior to his right total knee 
replacement.  Regardless of that finding, 
the examiner should opine whether it is at 
least as likely as not that the Veteran's 
current knee condition is related to his 
military service.

Coronary artery disease:
The examiner should determine the 
Veteran's current impairment from his 
heart disease, to include the Veteran's 
METs and associated symptomatology.  The 
examiner should review all records 
relating to the Veteran's frostbite 
residuals, and additionally examine the 
Veteran's frostbite residuals, if 
necessary.  Thereafter, the examiner 
should opine as to whether the Veteran's 
current coronary heart disease is 
secondary to his frostbite residuals.  The 
examiner should also address the medical 
records from the Veteran's August 2003 
coronary artery bypass graft and determine 
if the Veteran's coronary artery disease 
was aggravated by any inability to use 
arteries from the Veteran's lower 
extremities for the graft, due to his 
frostbite residuals.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

